Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Particularly, the phrase “a second tangent perpendicularly to the flow separation edge to the inlet zone in a region of the inlet zone adjacent to the pump interface” is indefinite. Furthermore, it is unclear of the “second tangent” in claim 1 refers to the same “second tangent” of claims 10 and 17. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lattice element” in claim 13 is used by the claim to mean “an element which partially closes the inlet opening,” while the accepted meaning is “a framework or structure of crossed wood or metal strips”. The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,050,975 to Poirier (hereinafter referred to as “Poirier”).
Referring to claim 1, Poirier discloses an inlet cannula for supplying a fluid from a human vessel into a fluid pump, wherein the inlet cannula is a hollow structure suitable for guiding the fluid (e.g. col. 4:7-46 disclose a blood pump having an inflow portion through which blood enters the flow channel via an inflow cannula), and a surface of the inlet cannula comprises an ingrowth zone and an inlet zone, successively in a flow direction of the fluid, the ingrowth zone and the inlet zone being separated from one another by a flow separation edge extending in the circumferential direction of the inlet cannula, a first tangent to the inlet zone at the flow separation edge having an angle with respect to a longitudinal axis of the inlet cannula of >0 o and <180 o (e.g. Fig. 1, col. 4:32-5:6 disclose the inflow portion 16 of the pump connected to an inflow cannula adapter 40, which is connected to an inflow cannula elbow 43, which is connected to inflow cannula apical tube 45. The inflow cannula apical tube 45 has a textured internal surface 55 and textured external surface 57, both promote the growth and adherence of a  o  and 180o) , and a surface roughness in the ingrowth zone being greater than a surface roughness in the inlet zone (e.g. col. 2:48-58 states that the blood pump includes blood flow channel having a textured surface and an adjacent smooth surface, wherein the textured surface allow biologic lining to grow) , and the ingrowth zone having a concave, a convex, or no curvature along the flow direction, and the inlet zone having a convex curvature, the inlet zone being convexly curved with a radius of curvature of 2 to 20 mm, or the ingrowth zone being convexly curved, and the inlet zone not being curved, and the flow separation edge forming a transition in the curvature between the ingrowth zone and the inlet zone (e.g. Fig. 1 showing the apical tube being a straight tube with no curvature, and the inflow elbow having a convex curvature).
Referring to claim 2, Poirier shows in Fig. 1 that the first tangent has an angle with respect to the longitudinal axis of the inlet canula between 10 o and 170 o. 
Referring to claim 3, Poirier discloses the inlet cannula of claim 1, wherein the flow separation edge extends continuously in the circumferential direction of the inlet cannula (e.g. Referring to Fig. 1 below , the separation edge extends in the circumferential direction of the inflow cannula elbow 43). 
Referring to claims 4 and 5, Poirier discloses the inlet cannula of claim 1, wherein the ingrowth zone includes a texturing, wherein the texturing is formed by a sintering process, a 3D printing process, a 3D printing process for imprinting a titanium texturing (e.g. col. 4:52-60 states that the blood contacting surfaces may have textured surface that encourages or promotes the formation and adherence of a biologic lining, the textured surfaces may be a made from a metal such as sintered titanium surface).  
Referring to claims 10 and 17, Poirier discloses the inlet cannula of claim 1, wherein the first tangent to the inlet zone and a second tangent to the ingrowth zone at the flow separation edge intersect at an angle between 40 and 150 (See Fig. 1, angle B below). 

    PNG
    media_image1.png
    690
    984
    media_image1.png
    Greyscale

Referring to claim 13, Poirier discloses the inlet cannula of claim 1, wherein the inlet cannula has an inlet opening in a region of the inlet zone adjacent to the flow separation edge (e.g. Fig. 1, inflow cannula adaptor 40 comprise an opening for connecting the cannula with the blood pump), and a lattice element, which partially closes the inlet opening, is arranged in the inlet opening (e.g. Fig. 1, inflow recovery graft 47). 
Referring to claim 14, Poirier discloses a fluid pump system comprising the inlet cannula of claim 1 and a fluid pump, a pump interface of the inlet cannula connected to a pump inlet of the fluid pump (e.g. Fig. 1, col. 4:7-46 disclose a blood pump system with blood pump 10 having inflow portion 16, and an inflow cannula with inflow cannula pump adaptor 40 which is threadably connected to inflow portion 16 of the blood pump).
Referring to claim 15, Poirier disclose the inlet cannula of claim 4, wherein the texturing is in only a portion of the ingrowth zone (e.g. col. 2:42-47, Poirier states that the inflow cannula comprises multiple parts with various surface, and that any one, or all of the surface may have textured blood contacting surfaces). 
Referring to claim 16, Poirier discloses the inlet cannula of claim 4, wherein texturing is formed by a bombardment with small spheres and/or by adhesive bonding of continuous fabric (e.g. col. 4:61-67). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier, in view of United States Patent 8,894,561 B2 to Callaway et al. (hereinafter referred to as “Callaway”) .
Referring to claim 6, Poirier discloses the inlet cannula of claim 4 as applied to claim 1, wherein the ingrowth zone includes a texturing. However, Poirier fails to teach the limitation wherein the texturing has a mean roughness depth of Rz > 16 µm, and wherein the inlet zone is polished having a mean roughness depth of Rz < 1.5 µm. This limitation is taught by Callaway, which discloses an implantable medical pump system having an inflow cannula that is removably attachable to the pump housing. The inflow cannula has an inner surface with textured blood-contacting surface made from metal such as sintered titanium beaded surface, wherein the roughness of the textured surface is measured by a Ra Value greater at least 1,000 millionths of an inch (e.g. col. 5:5-42, noted that 0.001 inch is approximately 25.4 µm). Callaway also states that the pump also includes smooth surface that In re Aller, 105 USPQ 233] and  since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Poirier so that the texturing of the pump’s cannula have a roughness depth value as taught by Callaway, since both invention are concerned with the same field of endeavor, and such modification would yield the predictable result of a texturing that are optimum for promoting biological growth.  
Allowable Subject Matter
Claims 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792